Case
 Case6:18-cv-00556-CEM-GJK
       6:18-cv-00556-CEM-KRSDocument
                             Document261 Filed
                                          Filed03/13/19
                                                04/10/18 Page
                                                         Page11of
                                                                of21
                                                                   21PageID
                                                                     PageID343
                                                                            1




                                  3&%"$5&%
Case
 Case6:18-cv-00556-CEM-GJK
       6:18-cv-00556-CEM-KRSDocument
                             Document261 Filed
                                          Filed03/13/19
                                                04/10/18 Page
                                                         Page22of
                                                                of21
                                                                   21PageID
                                                                     PageID344
                                                                            2
Case
 Case6:18-cv-00556-CEM-GJK
       6:18-cv-00556-CEM-KRSDocument
                             Document261 Filed
                                          Filed03/13/19
                                                04/10/18 Page
                                                         Page33of
                                                                of21
                                                                   21PageID
                                                                     PageID345
                                                                            3
Case
 Case6:18-cv-00556-CEM-GJK
       6:18-cv-00556 CEM-KRSDocument
                             Document261 Filed
                                          Filed03/13/19
                                                04/10/18 Page
                                                         Page44of
                                                                of21
                                                                   21PageID
                                                                     PageID346
                                                                            4
Case
 Case6:18-cv-00556-CEM-GJK
       6:18-cv-00556 CEM-KRSDocument
                             Document261 Filed
                                          Filed03/13/19
                                                04/10/18 Page
                                                         Page55of
                                                                of21
                                                                   21PageID
                                                                     PageID347
                                                                            5
Case
 Case6:18-cv-00556-CEM-GJK
       6:18-cv-00556-CEM-KRSDocument
                             Document261 Filed
                                          Filed03/13/19
                                                04/10/18 Page
                                                         Page66of
                                                                of21
                                                                   21PageID
                                                                     PageID348
                                                                            6
Case 6:18-cv-00556-CEM-GJK Document 26 Filed 03/13/19 Page 7 of 21 PageID 349
Case
 Case6:18-cv-00556-CEM-GJK
       6:18-cv-00556-CEM-KRSDocument
                             Document261 Filed
                                          Filed03/13/19
                                                04/10/18 Page
                                                         Page88of
                                                                of21
                                                                   21PageID
                                                                     PageID350
                                                                            8
Case
 Case6:18-cv-00556-CEM-GJK
       6:18-cv-00556-CEM-KRSDocument
                             Document261 Filed
                                          Filed03/13/19
                                                04/10/18 Page
                                                         Page99of
                                                                of21
                                                                   21PageID
                                                                     PageID351
                                                                            9
Case
 Case6:18-cv-00556-CEM-GJK
      6:18-cv-00556-CEM-KRS Document
                             Document26
                                      1 Filed
                                        Filed 03/13/19
                                              04/10/18 Page
                                                       Page 10
                                                            10 of
                                                               of 21
                                                                  21 PageID
                                                                     PageID 352
                                                                            10
Case
 Case6:18-cv-00556-CEM-GJK
      6:18-cv-00556-CEM-KRS Document
                             Document26
                                      1 Filed
                                        Filed 03/13/19
                                              04/10/18 Page
                                                       Page 11
                                                            11 of
                                                               of 21
                                                                  21 PageID
                                                                     PageID 353
                                                                            11
Case
 Case6:18-cv-00556-CEM-GJK
      6:18-cv-00556-CEM-KRS Document
                             Document26
                                      1 Filed
                                        Filed 03/13/19
                                              04/10/18 Page
                                                       Page 12
                                                            12 of
                                                               of 21
                                                                  21 PageID
                                                                     PageID 354
                                                                            12
Case
 Case6:18-cv-00556-CEM-GJK
      6:18-cv-00556-CEM-KRS Document
                             Document26
                                      1 Filed
                                        Filed 03/13/19
                                              04/10/18 Page
                                                       Page 13
                                                            13 of
                                                               of 21
                                                                  21 PageID
                                                                     PageID 355
                                                                            13
Case 6:18-cv-00556-CEM-GJK Document 26 Filed 03/13/19 Page 14 of 21 PageID 356
Case
 Case6:18-cv-00556-CEM-GJK
      6:18-cv-00556-CEM-KRS Document
                             Document26
                                      1 Filed
                                        Filed 03/13/19
                                              04/10/18 Page
                                                       Page 15
                                                            15 of
                                                               of 21
                                                                  21 PageID
                                                                     PageID 357
                                                                            15
Case
 Case6:18-cv-00556-CEM-GJK
      6:18-cv-00556-CEM-KRS Document
                             Document26
                                      1 Filed
                                        Filed 03/13/19
                                              04/10/18 Page
                                                       Page 16
                                                            16 of
                                                               of 21
                                                                  21 PageID
                                                                     PageID 358
                                                                            16
Case
 Case6:18-cv-00556-CEM-GJK
      6:18-cv-00556-CEM-KRS Document
                             Document26
                                      1 Filed
                                        Filed 03/13/19
                                              04/10/18 Page
                                                       Page 17
                                                            17 of
                                                               of 21
                                                                  21 PageID
                                                                     PageID 359
                                                                            17
Case
 Case6:18-cv-00556-CEM-GJK
      6:18-cv-00556-CEM-KRS Document
                             Document26
                                      1 Filed
                                        Filed 03/13/19
                                              04/10/18 Page
                                                       Page 18
                                                            18 of
                                                               of 21
                                                                  21 PageID
                                                                     PageID 360
                                                                            18
Case
 Case6:18-cv-00556-CEM-GJK
      6:18-cv-00556-CEM-KRS Document
                             Document26
                                      1 Filed
                                        Filed 03/13/19
                                              04/10/18 Page
                                                       Page 19
                                                            19 of
                                                               of 21
                                                                  21 PageID
                                                                     PageID 361
                                                                            19
Case
 Case6:18-cv-00556-CEM-GJK
      6:18-cv-00556-CEM-KRS Document
                             Document26
                                      1 Filed
                                        Filed 03/13/19
                                              04/10/18 Page
                                                       Page 20
                                                            20 of
                                                               of 21
                                                                  21 PageID
                                                                     PageID 362
                                                                            20
Case
 Case6:18-cv-00556-CEM-GJK
      6:18-cv-00556-CEM-KRS Document
                             Document26
                                      1 Filed
                                        Filed 03/13/19
                                              04/10/18 Page
                                                       Page 21
                                                            21 of
                                                               of 21
                                                                  21 PageID
                                                                     PageID 363
                                                                            21
